                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                               NO. 5:11-CR-205-1H


UNITED STATES OF AMERICA,                )
                                         )
                                         )
        v.                               )
                                         )
                                         )                  ORDER
DWAN MARQUIS WILLIAMS,                   )
                                         )
        Defendant.                       )
                                         )
                                         )



    This matter is before the court on defendant’s motion to

for reduction of sentence for completing the Residential Drug

Abuse    Program      (RDAP).      The   RDAP   program   and   any   sentencing

reduction for completion of the program are run by the Bureau of

Prisons.        Therefore, this motion [DE #173] is denied.


    This 8th day of July 2020.




                                  __________________________________
                                  Malcolm J. Howard
                                  Senior United States District Judge

At Greenville, NC
#26




             Case 5:11-cr-00205-H Document 176 Filed 07/08/20 Page 1 of 1
